ORDER OF COURT
Upon consideration of the Petition for Writ of Certiorari to the Colorado Court of Appeals, the record, the briefs and opinion of the Court of Appeals, the Opening Brief and Answer Brief filed in this Court, and now being sufficiently advised in the premises,
It Is This Day Ordered that the Petition for Writ of Certiorari shall be, and the same hereby is, Dismissed as Improvidently granted and the matter Remanded to the Court of Appeals for any further proceedings.
KIRSHBAUM, J., does not participate.